Douglas, J.,
concurring. I concur in today’s opinion, but write separately to more fully develop the argument made by the majority. The issue in this case is whether the procedure utilized by the school system to notify appellant of the superintendent’s recommendation to the board was in compliance with the mandatory provisions of R.C. 3319.11.
The board argues, in effect, that appellant had constructive notice of the superintendent’s recommendation, and the reasons therefor through the superintendent’s agent, the school principal. The board’s argument is unsound because it fails to recognize the purpose behind the R.C. 3319.11 technical notice requirements and because it fails to recognize that R.C. Chapter 3319 imposes mandatory obligations on both school boards and teachers. Adherence to these mandatory obligations is necessary if Ohio’s school systems are to operate in a uniform, efficient fashion.
It seems clear to me that the R.C. 3319.11 notice provisions are designed to give teachers actual notice of the superintendent’s recommendation to the school board, and the reasons for the recommendation. If the mandated procedures are followed, the teacher will be ensured a fair opportunity to prepare a response to the superintendent’s recommendation, *129and present the teacher’s response to the school board. If the dictates of the statute are followed, the school board will have the opportunity to review the position and contentions of the teacher as well as those of the superintendent before deciding to accept or reject the superintendent’s recommendation.
In the case before us, appellant never received actual notice of the superintendent’s recommendation and his reasons for so recommending. What appellant received was another’s good faith opinion of what the superintendent’s report to the board would contain. It is unfair to expect appellant to prepare a response based on another’s opinion of what the superintendent might recommend. As well as the requirements of R.C. 3319.11, traditional notions of fair play require that a teacher be given notice that apprises the teacher of the superintendent’s recommendation and affords the teacher an opportunity to present a response. See Mullane v. Central Hanover Bank & Trust Co. (1950), 339 U.S. 306, 314.
It is not an unfair burden to require school boards and superintendents to follow precisely the terms of the statute. R.C. Chapter 3319 imposes mandatory obligations on teachers as well. R.C. 3319.15 provides:
“No teacher shall terminate his contract after the tenth day of July of any school year or during the school year, prior to the termination of the annual session, without the consent of the board of education; and such teacher may terminate his contract at any other time by giving five days’ written notice to the employing board. Upon complaint by the employing board to the state board of education and after investigation by it, the certificate of a teacher terminating his contract in any other manner than provided in this section may be suspended for not more than one year.”
Non-compliance by a teacher with the requirements for contract termination can result in a very severe penalty. Is it likely that the Bellefontaine City Board of Education would waive the above-quoted mandatory notice requirements and adopt a policy that teachers may terminate their contracts by giving constructive notice to the board, as opposed to the “five days’ written notice” required by the statute? Obviously, the General Assembly adopted these statutes so that both school boards and teachers would avoid arbitrary actions, and the employment relationship between such parties would be clear, unequivocal and fair — fair to teachers as well as school boards.
For the foregoing reasons, the judgment of the court of appeals must be reversed.